Citation Nr: 0703615	
Decision Date: 02/05/07    Archive Date: 02/14/07	

DOCKET NO.  03-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent prior to 
December 3, 2005, and to an evaluation in excess of 50 
percent from December 3, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1966 to August 1968, appealed those decisions to the BVA, and 
the case was referred to the Board for appellate review.  In 
February 2005, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for final appellate review.

In a statement from the veteran received in June 2006, he 
expressed disagreement with the effective date for the 50 
percent evaluation for his PTSD assigned by the December 2005 
rating decision.  However, the issue before the Board is 
whether a higher initial evaluation for the veteran's PTSD is 
warranted.  As a result, this decision will address the 
evaluations to be assigned from the grant of service 
connection from March 26, 2002, until the date of the Board's 
decision.  As such, the veteran's disagreement with the 
effective date of the 50 percent evaluation will be 
effectively addressed in this decision since the Board will 
be addressing whether an evaluation in excess of 30 percent 
was warranted prior to December 3, 2005.


FINDING OF FACT

Prior to and after December 3, 2005, the veteran's PTSD 
manifested occupational and social impairment with reduced 
reliability and productivity, but was not productive of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not 
in excess thereof, for PTSD prior to and after December 3, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in May 2003, August 2003, and February 
2005.  While this notice does not provide any information 
concerning the evaluations or the effective date that could 
be assigned should an increased evaluation be assigned, as is 
the situation in this case, the effective date for any 
increase would not be prior to the dated of the veteran's 
claim for service connection was granted by the RO in the 
October 2002 rating decision, and the veteran has not 
expressed any disagreement with the effective date service 
connection for PTSD was granted.  Therefore, the Board does 
not believe the veteran is not prejudiced by the failure to 
provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the December 2006 Appellate Brief 
Presentation from the veteran's representative suggests that 
there may be additional VA medical records that have not been 
obtained.  In this regard, the veteran's representative 
points out that the veteran reported that he had received 
treatment at the Newport Richey Outpatient Clinic, but notes 
that outpatient treatment records were obtained from the 
"Pasco OPC" and the "Pasco Clinic."  However, the veteran has 
reported receiving treatment at only one VA medical facility 
and records were obtained from that facility.  In addition, 
the veteran submitted records of his treatment in August 
2003, which he stated were from the VA Newport Richey 
Outpatient Clinic, and the submitted records were from the 
Pasco Ambulatory Care Clinic.  Therefore, the Board is 
confident that all available VA medical records have been 
obtained.  

The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the initial evaluations 
assigned for his PTSD do not accurately reflect the severity 
of his disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of background, an October 2002 rating decision granted 
service connection for post-traumatic stress disorder.  That 
rating decision assigned a 30 percent evaluation under 
Diagnostic Code 9411 from March 26, 2002, the date of the 
veteran's claim.  That evaluation remained in effect until a 
December 2005 rating decision promulgated during the course 
of this appeal that increased the evaluation for the 
veteran's PTSD from 30 percent to 50 percent from December 3, 
2005.  

Under Diagnostic Code 9411, a 30 percent  evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

A 70 percent evaluation is for assignment when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence for consideration in evaluating the severity of 
the veteran's PTSD consists primarily of VA medical records, 
including the reports of VA examinations performed in August 
2002 and December 2005.  At the outset, the Board observes 
that the August 2002 VA examination provided the primary 
basis for the assignment of a 30 percent evaluation for the 
veteran's PTSD, while the December 2005 examination provided 
the basis for the assignment of a 50 percent evaluation.  
However, after reviewing the clinical findings reported on 
the mental status examinations of both reports, the Board 
finds that there is no significant difference in the clinical 
findings reported at the time of the either examination.  

The December 2005 VA examination noted that the veteran's 
mood was anxious and his affect was slightly constricted, 
findings that were not noted to be present at the time of the 
earlier VA examination.  However, the primary difference in 
the examination reports appears to be the Axis V Global 
Assessment of Functioning Score assigned following each 
examination.  The August 2002 VA examination assigned a 
Global Assessment of Functioning of 65, while the December 
2005 examinations assigned a GAF of 45.  However, 
contemporaneous to VA treatment records show that the veteran 
was assigned GAF scores primarily in the range of 55, with 
one record dated in March 2005, prior to the date of the 
December 2005 VA examination, that assigned a GAF score of 
48.

Based on this record, the Board finds that the veteran's PTSD 
was more severe than evaluated prior to December 3, 2005.  
Resolving any reasonable doubt as to the disability 
evaluation which most nearly approximates the veteran's 
overall disability picture, the Board concludes that the 
evidence demonstrates that the veteran is entitled to an 
initial evaluation for his PTSD of 50 percent, but not 
higher, before December 3, 2005, and that he is also entitled 
to a 50 percent evaluation, but not in excess thereof, for 
his PTSD after December 3, 2005

In this regard, the Board finds that the evidence does not 
demonstrate an entitlement to an evaluation in excess of 50 
percent.  Simply put, the VA treatment records and 
examination reports do not document the presence of most of 
the clinical findings contemplated for the next higher 70 
percent evaluation.  More specifically, there is no 
indication that the veteran has suicidal ideation or 
obsessive rituals which interfered with routine activity.  
The August 2002 and VA examination noted that the veteran's 
speech was within normal limits and the December 2005 VA 
examination described the veteran's speech of normal rate, 
tone, and volume and that it was logical and linear, rather 
than speech that was intermittently illogical, obscure or 
irrelevant contemplated with a 70 percent evaluation.  

The veteran reports that he experiences panic attacks, but 
treatment records and the examination reports do not describe 
near-continuous panic or depression that was affecting the 
veteran's ability to function independently, appropriately, 
and effectively.  There was no indication of any impaired 
impulse control, such as unprovoked irritability or periods 
of violence or spatial orientation.  Indeed, the August 2002 
VA examination described the veteran as alert and oriented 
times four and the December 2005 VA examination described the 
veteran as alert and oriented to all spheres.  Both 
examinations described the veteran as appropriately groomed 
and dressed, indicating there was no neglect of personal 
appearance and hygiene.  

While the veteran has indicated that he has difficulty at 
work, necessitating a 30-hour workweek on a part-time basis 
secondary to his PTSD symptoms, the veteran is able to work 
on a regular basis in a part-time capacity.  As such, the 
Board does not believe that the evidence demonstrates that 
the veteran has difficulty in adapting to stressful 
circumstances, including work or work like settings or 
inability to establish and maintain effective relationships.  
For these reasons, the Board concludes that an evaluation in 
excess of 50 percent for the veteran's PTSD is not shown to 
be warranted.





ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 50 percent, but not 
higher, for PTSD before December 3, 2005, is granted, and a 
disability rating higher than 50 percent after December 3, 
2005, is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


